UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month ofOctober 2009 Commission File Number: Titan Trading Analytics Inc. (Translation of registrant's name into English) Unit 120, 4445 Calgary Trail, Edmonton, Alberta, T6H 5R7 Telephone: (780) 438-1239 Fax: (780) 438-1249 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F x Form 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No x If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- TABLE OF CONTENTS Description of Exhibit Exhibit Description of Exhibit 99.1 Notice 99.2 Proxy 99.3 Management Information Circular dated August 25, 2009 99.4 Interim Financial Statements for the period ended July 31, 2009 99.5 Interim MD&A for the period ended July 31, 2009 99.6 CEO Certificate dated September 29, 2009 99.7 CFO Certificate dated September 29, Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Titan Trading Analytics Inc. Date:October 6, 2009 By: /s/Kenneth Powel Kenneth Powel Chief Executive Officer
